DETAILED ACTION
In response to remarks filed on 12 October 2022
Status of Claims
Claims 21-38 are pending;
Claims 21-38 were previously presented;
Claims 21-38 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 12 October 2022 have been fully considered and they are not persuasive. Regarding the “physical contact” argument from applicant, examiner contends that “physical contact” still have some margin to be interpreted as including two elements connected with an intermediate element between them. As an example, if one person places their hand over the shoulder of another person and there is clothing fabric between the hand and the shoulder, it can still be interpreted as physical contact. Examiner suggests finding another term that clearly narrows the limitation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,017,937, claims 1-17 of U.S. Patent No. 10,385,611, claims 1-18 of U.S. Patent No. 10,619,345 and claims 1-20 of U.S. Patent No. 11,002,006. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with a panel containing a panel frame with a plurality of insulation pieces that decouple from the panel frame.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 25, 26, 28-31, 33, 34 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (U.S. Patent Application Publication No. 2005/0204664).
As to Claim 21, Snyder discloses a flood vent, comprising: 
A frame (104) configured to be coupled to a structure; 
A panel (102) configured to be coupled to the frame so as to at least partially block a fluid passageway through an opening in the structure, the panel comprising: 
A plurality of insulation pieces (140. They are made of plastic as Paragraph 0009 indicates and plastic is an insulator) positioned together to form a plurality of rows of insulation pieces and a plurality of columns of insulation pieces; 
A panel frame (134) surrounding the plurality of insulation pieces; 
Wherein each of the plurality of insulation pieces (140) is in physical contact with at least two of the other insulation pieces of the plurality of insulation pieces; and wherein, 
When at least a predetermined amount of pressure is applied to a portion of the panel (102) by one or more of a fluid or an object carried by the fluid, one or more of the plurality of insulation pieces (140) uncouple from the panel so as to reduce an amount of blockage of the fluid passageway provided by the panel (If an object with sufficient force hits the insulation pieces, they will uncouple from the panel).  
As to Claim 23, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). Snyder also discloses wherein the frame (104) includes an internal holding space (180), wherein the panel is positioned in the internal holding space of the frame to couple the panel to the frame.  
As to Claim 25, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). Snyder also discloses wherein the plurality of insulation pieces (140) comprises at least 10 insulation pieces.  
As to Claim 26, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). Snyder also discloses wherein the plurality of insulation pieces (140) comprises at least 15 insulation pieces.  
As to Claim 28, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). Snyder also discloses wherein each of the plurality of insulation pieces (140) is separate from the other insulation pieces of the plurality of insulation pieces.  
As to Claim 29, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). Snyder also discloses wherein each of the plurality of insulation pieces (140) is separate from the panel frame (They are separate as not integrally formed).  
As to Claim 30, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). Snyder also discloses wherein the panel further comprises one or more insulation piece connectors (Vertical elements between columns of 140) configured to couple the plurality of insulation pieces together.  
As to Claim 31, Snyder discloses a flood vent panel, comprising: 
A plurality of insulation pieces (140. They are made of plastic as Paragraph 0009 indicates and plastic is an insulator) positioned together to form a plurality of rows of insulation pieces and a plurality of columns of insulation pieces; 
A panel frame (134) surrounding the plurality of insulation pieces (140); wherein the flood vent panel is configured to be coupled to a frame (104) positionable on a structure, so as to at least partially block a fluid passageway through an opening in the structure; 
Wherein each of the plurality of insulation pieces (140) is in physical contact with at least two of the other insulation pieces of the plurality of insulation pieces; and 
Wherein, when at least a predetermined amount of pressure is applied to a portion of the panel by one or more of a fluid or an object carried by the fluid, one or more of the plurality of insulation (140) pieces uncouple from the panel so as to reduce an amount of blockage of the fluid passageway provided by the panel (If an object with sufficient force hits the insulation pieces, they will uncouple from the panel).   
As to Claim 33, Snyder discloses the invention of Claim 31 (Refer to Claim 31 discussion). Snyder also discloses wherein the plurality of insulation pieces (140) comprises at least 10 insulation pieces.  
As to Claim 34, Snyder discloses the invention of Claim 31 (Refer to Claim 31 discussion). Snyder also discloses wherein the plurality of insulation pieces (140) comprises at least 15 insulation pieces.  
As to Claim 36, Snyder discloses the invention of Claim 31 (Refer to Claim 31 discussion). Snyder also discloses wherein each of the plurality of insulation pieces (140) is separate from the other insulation pieces of the plurality of insulation pieces.  
As to Claim 37, Snyder discloses the invention of Claim 31 (Refer to Claim 31 discussion). Snyder also discloses wherein each of the plurality of insulation pieces (140) is separate from the panel frame (They are separate as in not integrally formed).  
As to Claim 38, Snyder discloses the invention of Claim 31 (Refer to Claim 31 discussion). Snyder also discloses further comprising one or more insulation piece connectors (Vertical elements between columns of 140) configured to couple the plurality of insulation pieces together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 27, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (U.S. Patent Application Publication No. 2005/0204664) alone.
As to Claim 22, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). However, Snyder is silent about wherein the plurality of insulation pieces and the panel frame are both made of a material comprising paper cellulose and wax.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the plurality of insulation pieces and the panel frame of a material comprising paper cellulose and wax since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Itis also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The use of paper cellulose and wax would reduce manufacturing costs.
As to Claim 24, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). However, Snyder is silent about wherein the frame is a stainless steel frame.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the frame of stainless steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Itis also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The use of stainless steel would provide a strong structural element that would securely maintain the panel attached therein with the added benefit of not corroding. 
As to Claim 27, Snyder discloses the invention of Claim 21 (Refer to Claim 21 discussion). However, Snyder is silent about wherein the predetermined amount of pressure is 0.5 - 5.0 pounds per square inch.  Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to contrive any number of desirable ranges for the pressure limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation would have been to avoid excessive pressure forces that would damage the entire panel since by allowing the insulation pieces to uncouple the pressure impacts upon the panel would be reduced by allowing the circulation of fluid -i.e. wind- through the openings left by the insulation pieces.
As to Claim 32, Snyder discloses the invention of Claim 31 (Refer to Claim 31 discussion). However, Snyder is silent about wherein the plurality of insulation pieces and the panel frame are both made of a material comprising paper cellulose and wax. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the plurality of insulation pieces and the panel frame of a material comprising paper cellulose and wax since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Itis also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The use of paper cellulose and wax would reduce manufacturing costs.
As to Claim 35, Snyder discloses the invention of Claim 31 (Refer to Claim 31 discussion). However, Snyder is silent about wherein the predetermined amount of pressure is 0.5 - 5.0 pounds per square inch.  Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to contrive any number of desirable ranges for the pressure limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation would have been to avoid excessive pressure forces that would damage the entire panel since by allowing the insulation pieces to uncouple the pressure impacts upon the panel would be reduced by allowing the circulation of fluid -i.e. wind- through the openings left by the insulation pieces.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678